Title: To Thomas Jefferson from André Limozin, [11 August 1786]
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
[Havre de Grace 11th. August 1786]

I am indebted to your Excellency’s most honored Favor, of the 8th inst. Our Customhouse officers will not admitt the Shipment for America of the Cartridges boxes you have consigned me, unless I shew them an order from the Minister. Therefore I must beg of your Excellency to procure me such voucher, and to let me know if I could dispatch them by the way of Baltimore.
I have not as yet received any Letters from Mr. Mazzei, and I wish your Excellency could recollect in what time your Excellency hath mentionned him to me.
I have received no accounts as yet from Messrs. Garvey about what your Excellency forwarded them.
I have the honor to remain with the highest regard Your Excellency’s Most obedient & very humble Servant,

André Limozin


My letter of the 2nd. inclosed two large parcells which I looked upon as papers directed to my Care, from a Mr. Oster French Consul at Richmond and if your Excellency found only one my Letter must have been opend in the post office.

